Citation Nr: 1126466	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  This period of active duty included service in the Republic of Vietnam, where he engaged the enemy in combat and was decorated with the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at an April 2011 Travel Board hearing which was held at the Chicago RO.  At that time, additional evidence was received by the Board, which consisted of a published medical research paper entitled "Adding Insult to Injury:  Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss."  This evidence was accompanied by a valid waiver of review by the agency of original jurisdiction, executed pursuant to 38 C.F.R. § 20.1304(c).  The Board has incorporated this evidence into the Veteran's claims file and has considered it as part of the evidence of record in this appeal.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran currently has diagnoses of bilateral hearing loss and tinnitus.

3.  The Veteran's current bilateral hearing loss and tinnitus are unrelated to a disease or injury of service origin, including acoustic trauma sustained therein.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
A letter mailed to the Veteran in December 2007 notified him of the information and evidence needed to substantiate his claims of service connection for bilateral hearing loss and tinnitus.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in a May 2008 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent private treatment records have been associated with the claims file.  Additionally, a VA examination was performed in February 2008 to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran's claims file was reviewed by the examiner in conjunction with the VA examination.  Ultimately, the Board finds that the VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Evidence and Analysis

A.  Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases such has sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing general principles, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

B.  Veteran's Contentions

In his October 2007 claim, the Veteran generally asserts entitlement to service connection for bilateral hearing loss and tinnitus.  In his June 2008 Notice of Disagreement, he asserts that he was exposed to the noise of gunfire during combat, which often lasted hours at a time.  In particular, the Veteran recalled an instance in which he was alongside an M-48 tank which discharged its 90 millimeter cannon.  He stated that he experienced immediate pain in his ears and that he was unable to hear for three days after that occurrence.  The Veteran also reported that he frequently experienced ringing in his ears after combat.

In his November 2009 substantive appeal, the Veteran reported that he worked as a barber after service and that he had retired from that profession.  At a February 2008 audiological examination, the Veteran also reported that he had also worked in a steel mill for three years, in the pipefitting and construction industry for 20 years, and also admitted recreational noise exposure in the form of riding Harley Davidson motorcycles.  The Veteran reported that he wore a helmet while motorcycle riding.

The Veteran's April 2011 Travel Board hearing testimony is essentially consistent with the assertions made in his prior submissions.  He did add, however, that he first noticed ringing in his ears approximately 20 years ago.  He also testified that he was not given an audiological test at his separation from active duty service. 

C.  Analysis

In this case, pure tone results demonstrated by the Veteran at an October 2007 private evaluation show the presence of hearing loss which meets the regulatory threshold under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
50
LEFT
20
20
15
45
55

Speech discrimination testing at that time showed speech recognition of 100 percent in the right ear and 96 percent in the left ear.  The private audiologist determined that the Veteran's hearing was within normal limits from 250 to 2000 Hertz, but sloped to precipitous high frequency sensorineural hearing loss.  No opinion was given, however, as to the etiology of the diagnosed hearing loss.  No mention of tinnitus is made in the private report.

Audiometric testing performed at the Veteran's January 2009 VA examination revealed pure tone thresholds indicative of some worsening of lower frequency hearing and no essential change in high frequency hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
55
55
LEFT
35
20
20
45
50

Speech discrimination testing revealed speech recognition of 96 percent in the right ear and 100 percent in the left ear.  At the examination, the Veteran reported the presence of a constant ringing in both ears.  Based upon the audiometric findings and the Veteran's subjective reports, the VA examiner diagnosed sensorineural hearing loss and tinnitus in both ears.

The evidence clearly demonstrates current diagnoses of bilateral hearing loss and tinnitus which meets the regulatory requirements under 38 C.F.R. § 3.385.  Moreover, the Board notes that VA conceded in its May 2008 rating decision that the Veteran did incur acoustic trauma from his combat experience in the Republic of Vietnam.  Thus, the question for the Board is whether the Veteran's current hearing loss and/or tinnitus are etiologically related to his in-service acoustic trauma.  After a careful and thorough review of the evidence, the Board finds that neither the Veteran's hearing loss nor his tinnitus are etiologically related to his in-service acoustic trauma.

Service treatment records show that the Veteran demonstrated hearing that was within normal limits at the time of his enlistment in July 1964.  Subsequent service treatment records do not indicate any in-service complaints of hearing loss or tinnitus, nor do they indicate any treatment or diagnosis of such disorders.  Consistent with the Veteran's hearing testimony that he was not given an audiological test at his separation, a June 1966 separation examination report reflects only a series of zeroes in the area of the report where audiometric results were to be recorded.

As discussed above, the Veteran has reported a post-service occupation history which would indicate long and continuous post-service acoustic trauma.  Although the Veteran indicates years of service as a barber, which would not suggest acoustic trauma, his reported occupational history includes three years as a steel mill worker and 20 years of service as a pipefitter and construction worker.  At his January 2009 VA examination, the Veteran admitted that hearing protection was rarely used during his employment.

Also at his January 2009 VA examination, the Veteran reported the onset of progressively worsening hearing loss in 2000, approximately 34 years after his separation from service.    As the evidence does not show that the Veteran's hearing loss was manifest within one year from his separation from service, service connection for either the Veteran's bilateral hearing loss cannot be presumed under 38 C.F.R. §§ 3.307 and 3.309.  With regard to his tinnitus, the Veteran testified at his April 2011 Travel Board hearing that he first noticed ringing in his ears "at least 20 years ago" but is unable to provide a more approximate date of onset.  Although the Veteran reported in his June 2008 Notice of Disagreement that he frequently experienced ringing in his ears after combat during service, there is no indication in the record that such ringing was continuous throughout the remainder of his active duty service or immediately after his separation from service.

Other than the Veteran's assertions, the only etiology opinion provided in this matter is expressed in the January 2009 VA examination report, which expresses the opinion that the Veteran's hearing loss and tinnitus are less likely as not related to his in-service acoustic trauma.  In support of this conclusion, the VA examiner appears to rely in part on the finding that the Veteran's hearing was normal at the time of his separation from service.  As discussed above, the Veteran was apparently not provided an audiological examination at his separation.  Hence, such a determination appears to be an inaccurate basis for the VA examiner's conclusion.  Nonetheless, the VA examiner also notes that the Veteran has a long-term history of occupational and recreational noise exposure, and moreover, that the Veteran's initial complaints of hearing loss were remote from his separation.  As also discussed above, these findings are consistent with the evidence in the record and are not disputed by contrary evidence.  Under the circumstances, the VA examiner's negative etiology opinion is supported by sound basis and reasoning.

The Board takes note of the medical research paper submitted by the Veteran entitled, "Adding Insult to Injury:  Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss."  Although the paper is instructive as to scientific research findings that suggest the possibility of delayed onset of hearing loss, such findings do not appear to be treated as being conclusive by the paper's authors.  Moreover, the findings discussed in the paper do not directly pertain in any way to the Veteran's specific case.  Accordingly, the Board does not attach probative weight to the research paper.

In summary, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and accordingly, both claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


